DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 15, 17-18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,073,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 11,073,107 comprise at least the limitations of claims 1-5, 7, 8, 15, 17 and 18 of the instant application, in addition to further limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christopherson 2018/0009536.
	In regards to Independent Claim 1, Christopherson teaches an engine (100) comprising: a fan section having a fan (38); a first turbine section (30) drivably connected to the fan through a main shaft (36) along a central longitudinal axis (axis through 36); a first electric motor (170) drivably connected to the main shaft (170 connected to 36 as shown in figure 2); and an electric compressor (102) extending along a first axis that is radially offset from the central longitudinal axis (102 on an axis parallel to and offset from the longitudinal axis through 36 shown in figure 2).
	Regarding Dependent Claim 2, Christopherson teaches that the first electric motor (170) includes a first motor shaft (shaft extending out of 170 in figure 2) extending along a first motor axis (axis through shaft and motor 170), and the first motor axis is parallel with the central longitudinal axis (axis extending from 170 parallel to axis through 36 in figure 2).
	Regarding Dependent Claim 3, Christopherson teaches that the electric compressor (102) comprises a second electric motor (160) including a second motor shaft (shaft extending from 160) extending along a second electric motor axis (axis along shaft extending from 160), and the second electric motor axis is parallel with the first axis (axis through shaft of 160 is parallel to axis of 102 in figure 2).
	Regarding Dependent Claim 5, Christopherson teaches that the first electric motor (170) is configured to drive the fan (motor-generator 170 will send power to gearbox 46 when operated as a motor, wherein the gearbox 46 sends power to the fan 38), and the first electric motor is configured to be driven by the fan (paragraph [0038]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson as applied to claim 3 above, and further in view of De Wergifosse 2020/0003126.
	Regarding Dependent Claim 4, Christopherson teaches the invention as claimed and discussed above.  However, Christopherson does not teach a third electric motor along an axis parallel to a second axis.  De Wergifosse teaches using an electric motor (13) with an axis parallel to another electric motor (12, with axes shown in figure 5, wherein the motors are connected by a gearbox, wherein the position of “a second axis” is not defined in the claim such that it may be any axis) of a turbomachine (figure 3).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second electric motor of Christopherson with the additional electric motor and gearbox of De Wergifosse, in order to allow a pair of motors to operate in motor/motor mode, motor/generator mode, or generator/generator mode depending upon the necessity of the turbomachine (paragraph [0016]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson as applied to claim 1 above, and further in view of Vdoviak 4,833,881.
	Regarding Dependent Claim 7, Christopherson teaches the invention as claimed and discussed above, and Christopherson further teaches a core engine (from 22 to 30) with a second turbine section (28).  However, Christopherson does not teach that the core is sized and configured to provide between 30 and 80 percent of an airflow to the second turbine section.  Vdoviak teaches sizing a core engine (18) to allow 70 percent of the flow through the core (Col. 3, ll. 31-44).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to size the core engine of Christopherson to allow 70 percent of the flow through the core, as taught by Vdoviak, in order to suitably channel the core and bypass flows through the engine (Col. 3, ll. 25-35).	
Claims 1, 9, 10, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu 2015/0247456 in view of Mackin 2019/0323426.
	In regards to Independent Claim 1, Suciu teaches an engine (20), comprising: a fan section having a fan (24); a first turbine section (42) having a turbine drivably connected to the fan through a main shaft (26) that extends along a central longitudinal axis (axis along X); and an electric compressor (30, where it is not claimed that the compressor is being driven by an electric motor) extending along a first axis that is radially offset from the central longitudinal axis (30 offset from X in figure 1).  However, Suciu does not teach a first electric motor drivably connected to the main shaft.  Mackin teaches a first electric motor (212, which can drive the fan, paragraph [0037], or be driven by the fan when airflow past the fan exceeds the thrust generated by the fan, such as during descent) drivably connected to a main shaft (220) of a gas turbine engine (200).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the engine of Suciu with the electric motor of Mackin, in order to drive the fan in addition to or an alternative to the gas turbine (paragraph [0037]).
	Regarding Dependent Claim 9, Suciu in view of Mackin teaches the invention as claimed and discussed above, and Suciu further teaches a core (28) extending along a second axis that is radially offset from the central longitudinal axis (as shown in figure 1), the core including a second turbine section (34); the first electric motor being radially offset from the core (modification of Suciu with Mackin results in an electric motor along the central longitudinal axis as shown in figure 2 of Mackin); and the electric compressor (30) in fluid communication with the second turbine section (30 upstream of 34 in figure 1).
	Regarding Dependent Claim 10, Suciu in view of Mackin teaches the invention as claimed and discussed above, and Suciu further teaches a support structure (outer structure of engine core 28) that extends between and operatively connects a static structure of the fan section (casing upon which guide vanes 48 are mounted, which surrounds gearbox as shown in figure 1) and an exit housing of the second turbine section (housing surrounding 42).
In regards to Independent Claim 15 and Dependent Claim 16, Suciu teaches an engine (20), comprising: a fan section having a fan (24); a first turbine section (42) having a turbine drivably connected to the fan through a main shaft (26) that extends along a central longitudinal axis (axis along X);2264365.72317 / 125149US02 4826-8791-9087a core (28) extending along a first axis that is radially offset from the central longitudinal axis (as shown in figure 1), the core comprising a second turbine section (34).  However, Suciu does not teach a first electric motor drivably connected to the main shaft, the first electric motor having a central axis parallel with the central longitudinal axis.  Mackin teaches a first electric motor (212, which can drive the fan, paragraph [0037], or be driven by the fan when airflow past the fan exceeds the thrust generated by the fan, such as during descent) drivably connected to a main shaft (220), the first electric motor having a central axis parallel with the central longitudinal axis (axis of 212 parallel to central longitudinal axis in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the engine of Suciu with the electric motor of Mackin, in order to drive the fan in addition to or an alternative to the gas turbine (paragraph [0037]).
	Regarding Dependent Claim 18, Suciu in view of Mackin teaches the invention as claimed and discussed above, and Suciu further teaches that the fan section further comprises a static structure (casing upon which guide vanes 48 are mounted, which surrounds gearbox as shown in figure 1) and a guide vane (48) extending from the static structure (as shown in figure 1), and a support structure (outer structure of engine core 28) extends between and operatively connects the static structure (structure surrounding gearbox and in turn surrounded by vanes 48) to an exit housing of the first turbine section (housing surrounding 42).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Mackin as applied to claim 15 above, and further in view of Vdoviak 4,833,881.
	Regarding Dependent Claim 17, Suciu in view of Mackin teaches the invention as claimed and discussed above.  However, Suciu in view of Mackin does not teach that the core is sized and configured to provide between 30 and 80 percent of an airflow to the second turbine section.  Vdoviak teaches sizing a core engine (18) to allow 70 percent of the flow through the core (Col. 3, ll. 31-44).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to size the core engine of Suciu in view of Mackin to allow 70 percent of the flow through the core, as taught by Vdoviak, in order to suitably channel the core and bypass flows through the engine (Col. 3, ll. 25-35).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Mackin as applied to claim 15 above, and further in view of Christopherson.
	Regarding Dependent Claim 19, Suciu in view of Mackin teaches the invention as claimed and discussed above, and Suciu further teaches a second shaft (32) of the core (28).  However, Suciu in view of Mackin does not teach a second electric motor connected to the second shaft of the core.  Christopherson teaches using electric motors (160 and 170) on two shafts (106 and 36) of a gas turbine engine (100).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second shaft of Suciu in view of Mackin with the second electric motor of Christopherson, in order to supply or extract energy to both shafts of the gas turbine engine separately (paragraph [0036]).

Allowable Subject Matter
Claims 6, 11-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 6, that the third electric motor is configured to drive the electric compressor, drive a core, and be driven by the core; prior art fails to teach, in combination with the other limitations of dependent claim 11, a third electric motor coupled to a shaft defining a shaft axis that is co-axial with the first axis; and prior art fails to teach, in combination with the other limitations of dependent claim 20, that a controller is configured to command the second electric motor to power the first electric motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741